Citation Nr: 1546163	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  12-22 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In May 2013, the Board remanded the claim for additional development.  The requested development has been completed and the claim is again before the Board.

In an August 2013 rating decision, the Appeals Management Center (AMC) granted service connection for left ear hearing loss effective February 17, 2011, thus this issue is no longer on appeal.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran does not have right ear hearing loss for VA compensation purposes.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist in the development of his claim in a March 2011 letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The March 2011 letter also informed him of degree of disability and effective date criteria.  The Veteran's claim was most recently readjudicated in an August 2013 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's STRs, VA treatment records, and a VA examination was conducted in April 2011.  The Veteran has not identified any outstanding records related to his right ear hearing loss claim that have not been obtained.  

This matter was previously before the Board in May 2013, at which time it was remanded for further development.  Pursuant to the Board's May 2013 remand directives, the Veteran underwent a VA audiological examination in June 2013 that involved a review of the Veteran's claims file and an in-person interview.  The Board finds these examinations to be adequate, as they included a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and an assessment of the functional effects caused by the hearing disability.  38 C.F.R. § 4.85; See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, the Veteran does not report that his right ear hearing loss has worsened since his most recent examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   Thus, the Board finds substantial compliance with the May 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that his right ear hearing loss is caused by in-service noise exposure and thus service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Here, there is no evidence that the Veteran has had a right ear hearing loss disability as defined above, at any point during the appeal.  The Board acknowledges that he has complained of recurrent bilateral tinnitus, for which he is service connected.  

The Veteran was afforded a VA examination in April 2011.  The pure tone thresholds for the Veteran's right ear were 15, 10, 20, 25, and 30 dB at 500, 1000, 2000, 3000, and 4000 Hz respectively.  The Veteran's right ear Maryland CNC speech recognition score was 100 percent.

The Veteran was afforded another VA examination in June 2013.  The pure tone thresholds for the Veteran's right ear were 10, 10, 10, 25, and 30 dB at 500, 1000, 2000, 3000, and 4000 Hz respectively.  The Veteran's right ear Maryland CNC speech recognition score was 96 percent.


VA treatment records associated with the claims file do not provide an audiological examination and thus, do not establish that the Veteran has a right ear hearing loss disability pursuant to VA regulation.  

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of right ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.

Although the Board finds that the Veteran is competent and credible to report the symptoms he experienced during service and since service, the Veteran's lay statements cannot be considered competent evidence sufficient to establish that the Veteran's right ear hearing acuity currently meets the definition of hearing loss disability set by law.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As there is no objective evidence of right ear hearing loss sufficient to constitute a disability for VA compensation purposes, the Veteran's claim for service connection for right ear hearing loss must be denied.  


ORDER

Service connection for right ear hearing loss is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


